—Judgment unanimously affirmed. Memorandum: Defendant was sen-
tenced to a definite term of one year in the Ontario County Jail on each conviction for petit larceny and unauthorized use *1052of a motor vehicle in the third degree and to an unconditional discharge on the conviction for harassment. There is no merit to defendant’s contention that County Court erred in imposing consecutive definite sentences, the aggregate of which exceeds one year (see, Penal Law § 70.25 [3]). The petit larceny of the television set and the unauthorized use of the motor vehicle were committed during separate and distinct incidents or transactions (see, People v Booth, 119 AD2d 758, 759). Thus, in the circumstances of this case, the court legally imposed consecutive definite sentences, the aggregate of which exceeds one year. (Appeal from Judgment of Ontario County Court, Henry, Jr., J.—Petit Larceny.) Present—Green, J. P., Pine, Wesley, Callahan and Davis, JJ.